DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is not clear in that is defines a result to be achieved, i.e. "when a collision load [ ... ] acts [ ... ], a strength of [front and rear fixing portions] is broken by the collision load (F1) and the front fixing portion (32a) is not broken in such a way that the power train (TP) in a plan view retracts[ ... ]]) is set to such a strength that the rear fixing portion (32c, 32d))". Claims which attempt to define the invention by a result to be achieved are not clear. In particular, the claim does not define the collision load (e.g. precise direction, point of attack, amount etc.) which would allow the skilled person to verify without undue burden whether the result can be achieved. Claim 1 does not include any concrete features for achieving the result. Moreover, it seems possible to define the invention more precisely, e.g. by indicating the features which lead to the result to be achieved, e.g. by the features of claim 6. Claims 2-13 recite "The power train support for the vehicle according to" a higher ranking claim. However, claim 1 is not directed to a vehicle nor is a vehicle part of claim 1. The reference in claim 2-13 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okura (EP 3 483 040).
	Regarding claim 1, Okura discloses (figs 2, 3, 8 and 10) A power train support structure (10) for a vehicle, the structure being configured to support a power train (22 etc.) disposed to be offset (fig. 2) to one of left and right sides within an accommodation room (11) formed in a vehicle front portion, comprising: a first front side frame (12) disposed on one of left and right sides of the power train (22 etc.); a second front side frame (12) disposed on the other of the left and right sides of the power train (22 etc.), the second front side frame (12) being greatly away from the power train (22 etc.) with respect to the first front side frame (12); a mounting bracket (32) extending in a left-right direction between the second front side frame (12) and the power train (22 etc.), one of left and right ends of the mounting bracket (32) being connected to the power train (22 etc.); and a connecting member (fig. 10: 78a) for connecting the other of the left and right ends of the mounting bracket (32) and the second front side 
	Regarding claim 2, Okura discloses wherein the collision load from the front side is a collision load acting on the power train obliquely from a front side and one of left and right sides ([0049] discloses different crash loads including "small overlap collision or an oblique collision").
	Regarding claim 5, Okura discloses wherein the mounting bracket is disposed to incline in such a way that a height of the mounting bracket decreases toward the power train (fig. 9 discloses an inclined mounting bracket (32) with decreasing height).
	Regarding claim 7, Okura discloses wherein a load receiving portion for receiving the collision load is formed on one of left and right ends of a front surface of the power train (front corner portions of 22 in figs 1, 2; neither the load receiving portion nor the load (e.g. direction, amount etc.) are defined in claim 7. They can therefore be chosen freely.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okura.
Regarding claim 6, Okura discloses the invention except for specifically pointing out wherein the mounting bracket includes a reinforcement rib for reinforcing the front fixing portion in such a way that a strength of the front fixing portion increases, as compared with the other fixing portions. Using a reinforcement rib for increasing the strength of a fixing portion is a common approach for the skilled person. He would use this feature for the front fixing portion in order to further increase its strength without inventive skill. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of using a reinforcement rib for increasing the strength of a fixing portion, since it would have increased the strength of the front fixing portion without adding excessive weight or material.
	Regarding claim 8, Okura discloses the invention except for specifically pointing out wherein the load receiving portion is formed to project forwardly from the front surface of the power train. 
	Regarding claim 9, Okura discloses the invention except for specifically pointing out wherein the load receiving portion includes a plurality of projections disposed away from each other in an up-down direction. Depending of the collision load, which is not defined in claim 9, the skilled person would arrange two projections spaced in a vertical direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the load receiving portion includes a plurality of projections disposed away from each other in an up-down direction, since it would have better distributed the load.
	Regarding claim 10, Okura discloses the invention except for specifically pointing out wherein a reinforcement rib continuing to the load receiving portion is formed on the front surface of the power train. A rib reinforcement is a commonly used feature to increase the strength of a front surface of a power train. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein a reinforcement rib continuing to the load receiving portion is formed on the front surface of the power train, since it would have increased the strength of a front surface of a power train.
	Regarding claim 11, Okura discloses the invention except for specifically pointing out wherein the power train includes, in an area including one of left and right ends of the power train, a motor for driving a wheel, and the load receiving portion is integrally formed with a casing constituting an outer 
Regarding claims 12 and 13, Okura discloses the invention except for specifically pointing out wherein the casing is formed in such a way that a front end of the load receiving portion is located forwardmost (claim 12); wherein the power train is formed in such a way that a front end of the load receiving portion is located forwardmost (claim 13). It is considered obvious to locate a load receiving portion forwardmost, i.e. at the point where a front collision load is likely to act. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the casing is formed in such a way that a front end of the load receiving portion is located forwardmost (claim 12); wherein the power train is formed in such a way that a front end of the load receiving portion is located forwardmost (claim 13), since it would provide the load receiving portion at a location most likely to be impacted, thereby enhancing effectiveness (e.g. providing faster impact absorption and redirection as well as preventing other elements from being damaged and inefficiently absorbing and redirecting impact loads).
Regarding claim 14, Okura discloses A power train support structure for a vehicle, the structure being configured to support a power train disposed to be offset to one of left and right sides within an accommodation room formed in a vehicle front portion, comprising: a first front side frame disposed on one of left and right sides of the power train; a second front side frame disposed on the other of the left and right sides of the power train, the second front side frame being greatly away from the power train .
Allowable Subject Matter
Claims 3-4 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The subject-matter of claim 3+2+1 is novel and inventive and the addition of the subject-matter of claim 6 could make this combination clear (see indefiniteness noted above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach power train support and collision load deflection which may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618